DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 01/08/2021 has been entered. Claims 7, 8, 10, 11, 13, 15, 16, 21, 23, 25-29, 32, 33, and 38 are cancelled. Claims 1-6, 9, 12, 14, 17-20, 22, 24, 30, 31, and 34-37 are pending in this instant application.  Claims 4, 5, 17-20, 22, 24, 30, 31, 34, 36, and 37 are withdrawn. Claims 1-3, 6, 9, 12, 14, and 35 are currently under examination.   

Priority
This application is a 371 of PCT/US2019/014334 filed on 01/18/2019, which claims benefit of US Provisional Application No. 62/618,981 filed on 01/18/2018.

Election/Restrictions
Applicant's election without traverse of Group I invention (claims 1-6, 9, 12, 14, and 35) and species (Capecitabine as specific therapeutic agent) in the reply filed on 12/23/2021 is acknowledged.  Claims 4, 5, 17-20, 22, 24, 30, 31, 34, 36, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021. Thus, claims 1-3, 6, 9, 12, 14, and 35 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/09/2020 has been considered.

Claim Objections
s 2, 6, 14, and 35 are objected to because of the following informalities: In claim 2, change the incorrect plural “amounts” (line 3) to singular “amount”. In claim 6, change the incorrect recitation “skin condition, actinic keratosis” (lines 2 to 3) to “skin condition selected from the group consisting of actinic keratosis” to comply the Markuch group using conjunction “and” before the last species. In claim 14, insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (line 2) to comply with Markuch group using conjunction “and” before the last species. In claim 35, change the incorrect recitation “adverse effects to fluorouracil (FU) in a subject” (line 1) to “adverse effects of therapeutic fluorouracil (FU) to a subject” because the adverse effects are from the subject who receives fluorouracil therapy. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 9, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting or relieving a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof, does not reasonably provide enablement for treating a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof. The term “treating” is defined “The term "treating" or "treatment" of a disease, as used preventing the disease from occurring in a subject that may be predisposed to the disease but does not yet experience or exhibit symptoms of the disease (prophylactic treatment), inhibiting the disease (slowing or arresting its development)… relieving the disease (causing regression of the disease)” in the specification (p. 17, [0099]). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 3, 6, 9, and 14 depend from claim 1.
Applicants claim a method of treating (encompassing preventing) a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof recited in claim 1. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing) a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the 
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to “A method of treating a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof, the method comprising topically administering a pharmaceutical composition comprising an effective amount of a therapeutic agent selected from Capecitabine, 5'-deoxy-5-fluorocytidine (5'DFCR), 5'-deoxy-5-fluorouridine (5'DFUR), or combinations thereof to the affected area of the skin of the subject, thereby treating the condition” (claim 1); “wherein the topical administration… of fluorouracil (FU) within the skin of the subject to treat the hyperproliferative or inflammatory skin condition” (claim 2); and “further comprising topically administering at least one additional pharmaceutical agent useful for treating a hyperproliferative or inflammatory skin condition” (claim 12).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of a hyperproliferative skin condition or inflammatory skin condition using the instantly claimed method (claims 1, 2, and 12). 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof. Chang (In: Chang A. (eds) Advances in Geriatric Dermatology. Springer, Cham. https://doi.org/10.1007/978-3-319-18380-0_9, pp. 97-103, 2015) disclosed that topical pharmacotherapy for skin cancer is a consideration 
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing a hyperproliferative skin condition or inflammatory skin condition in a subject in need thereof as recited in the claim. The exemplary embodiments of the Specification merely present: (i) Example 2: Evaluation of in situ Capecitabine metabolism into FU in viable fresh skin samples originated from healthy and Actinic Keratosis (AK) human subjects; (ii) Example 3: Stability of Capecitabine topical compositions; (iii) Example 4: Skin penetration studies; (iv) Example 5: Effect of topical Capecitabine formulations in mouse AK model. However, no results were presented; and (v) Example 6: Effect of Capecitabine formulations in mouse BCC model. Again, no results were presented (pages 22/28 to 27/28).   
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would 
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-3, 6, 9, 12, 14, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Glazer (US 2019/0134063, published on 05/09/2019 and benefitted from Provisional application No. 62/583,979, filed on Nov. 9, 2017, hereinafter referred to as Glazer ‘063) in view of Ford (US 2015/0313901, published on 11/05/2015, hereinafter referred to as Ford ‘901) and Jewell et al. (Toxicol. Appl. Pharmacol. 225:221-228, 2007, hereinafter referred to as Jewell ‘2007).
With regard to structural limitations “a method comprising topically administering a pharmaceutical composition comprising an effective amount (or from about 0.1 % to about 15% by weight) of a therapeutic agent selected from Capecitabine (elected) to the affected area of the skin of a subject having a hyperproliferative skin condition or inflammatory skin condition (or actinic keratosis, basal cell carcinoma, or squamous cell carcinoma)” (claims 1, 3, 6, 9, and 35), and “further comprising topically administering at least one additional pharmaceutical agent (or diclofenac or uracil)” (claims 12 and 14):
Glazer ‘063 disclosed a method involving topically administering to the affected skin of a person having actinic keratosis (AK), basal cell carcinoma (BCC), or squamous cell carcinoma (SCC) one or more compositions comprising one or more TSLP-inducing agents, one or more cytotoxic agents, and one or more NSAIDs. In a preferred embodiment, the TSLP-inducing agent comprises calcipotriene or a pharmaceutically acceptable salt. In some embodiments, the cytotoxic agent comprises 5-fluorouracil or a pharmaceutically acceptable salt. In some embodiments, the NSAID comprises diclofenac or a pharmaceutically acceptable salt. In some embodiments, the cytotoxic agent comprises about 1% to about 5% of the composition (page 62/68, [0101]; page 59/68, [0009 and 0010]).  The active ingredients capecitabine, carmofur (1-hexylcarbomoy 1-5-fluorouracil), cladribine, 5-fluorouracil (pages 61/68 to 62/68, [0071 and 0075].  
Glazer ‘063 did not explicitly disclose the limitation “the therapeutic agent selected from Capecitabine” and “the additional pharmaceutical agent is selected from uracil”, required by claims 1, 3, 14, and 35.
Ford ‘901 disclosed a composition or method for providing protectant agents including uracil or a metabolite thereof that effectively prevent and/or treat the cutaneous toxicities and dermatological side-effects associated with chemotherapeutic agents. In one embodiment, typically the protectant agent is administered locally to the desired tissue, such as by topical administration to an integumentary surface, such as skin. The anticancer therapeutic agent can be an anti-metabolite, for example, a fluoropyrimidine. In some embodiments, the fluoropyrimidine is 5-fluorouracil (5-FU) or a 5-FU prodrug such as ftorafur, doxifluridine, and capecitabine (pages 14/33 to 15/33, [0036, 0051, 0057, and 0058]. In certain embodiments, the toxicity is hand-foot syndrome. In some embodiments, the tissue to be protected is the mucosal epithelium of the mouth, as in chemotherapy-induced stomatitis. Fig. 3D: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, shows that diarrhea, stomatitis, The 1 % uracil ointment allowed a higher dose of Xeloda® (oral capecitabine) to be administered with improved anti-cancer efficacy and did not have any discernible toxicity that is hand-foot syndrome (page 22/33, [0168]; page 19/33, [0127], page 7/33, Fig. 3D; page 30/33, [0254] and Table 1). Capecitabine is converted to 5-FU in a multistep process. In the liver, a 60 kDa carboxyesterase hydrolyzes much of the compound to 5'-deoxy-5-fluorocyidine (5'DFCR). Cytidine deaminase, an enzyme found in most tissues, including tumors, subsequently converts 5'-DFCR to 5'-deoxy-5-fluorourdine (5'-DFUR). The enzyme thymidine phosphorylase (TP) then hydrolyzes 5'-DFUR to the active drug 5-FU (page 12/33, [0006]). 
Jewell ‘2007 disclosed that loperamide has been shown to specifically inhibit human carboxylesterase 2 (hCE2). Inhibition of hydrolysis by loperamide was only seen in human skin with ProP, ButP andBzP, indicating that hCE2 is the isoenzyme in human skin responsible for the hydrolysis of these esters. Hydrolysis of capecitabinre to 5′-deoxy-5-fluorocytidine by human carboxylesterases and inhibition by loperamide (page 227, left col., para. 2; page 228, right col., para. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the 5-fluorouracil (5-FU) in a topical composition as taught by Glazer ‘063 with capecitabine prodrug in view of Ford ‘901 and Jewell ‘2007 to reduce adverse effects. One would have been motivated to do so because (a) Glazer ‘063 teaches that suitable antimetabolites may include capecitabine and 5-fluorouracil, (b) Ford ‘901 teaches that the adverse effects, including diarrhea, stomatitis, nausea, and alopecia, are more frequently observed in 5-FU compared with capecitabine regimen. Capecitabine is first converted to 5'-deoxy-5-fluorocyidine (5'DFCR) by a 60 kDa carboxyesterase, and (c) Jewell ‘2007 teaches that human carboxylesterase 2 (hCE2) is present in human skin and  is also responsible for the hydrolysis of capecitabinre to 5′-deoxy-5-fluorocytidine, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the 5-fluorouracil (5-FU) in a topical composition as taught by Glazer ‘063 with capecitabine prodrug in view of 
The method solution of Glazer ‘063 in view of Ford ‘901 and Jewell ‘2007 meets all structural limitation of claimed method and would carry the same intended results, including “thereby inhibiting the hyperproliferative skin condition or inflammatory skin condition”, “forms a therapeutically effective amount of fluorouracil (FU) within the skin of the subject to inhibit the hyperproliferative or inflammatory skin condition”, and “reducing adverse effects of therapeutic fluorouracil (FU)… whereby the therapeutic agent is converted to FU in hyperproliferating skin or inflammatory cells at a greater rate than non-hyperproliferating skin or inflammatory cells”, required by claims 1, 2, and 35.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623